Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments, remarks, and substitute specification filed 4/06/22 are acknowledged.

Claims 43-46 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 23, 24, and 30-38 are under examination.  

2.   in view of applicant’s amendment the objections to the title and claims have been withdrawn.

3.   The specification stands objected to:
While applicant has submitted a corrected substitute specification, said substitute specification is not of sufficient print quality.  As set forth in the MPEP, the specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text. See 37 CFR 1.52(a) and (b). The specification is not of sufficient print quality to permit direct reproduction.  A corrected substitute specification is required.

Note the amended title (by optical character recognition)
“Novel Immunogenic Peptides Cams isiyg an NOG class Ai PY Gayl Sqiksas”
4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 23, 24, and 30-38  stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the MHC class II epitope-redox motif fusion complex of the claims.

As set forth previously, Under Vas-Cath, Inc. v. Mahurkar, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description Requirement’ make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).

The instant claims encompass an indeterminately large genus of fusion complexes.  Indeed, the size of the genus cannot even be estimated.  Said countless unrelated complexes clearly have no structural similarity (i.e., the MHC class II epitopes are not structurally similar) while functionally they are to be used to treat multiple sclerosis or diabetes (dissimilar diseases) by eliciting cytolytic CD4+ T cells which are disclosed as capable of killing antigen presenting cells (APCs) which present the epitope of the fusion complex.  While a handful of undescribed fusion complexes are disclosed in the specification, just the single complex of SEQ ID NO:1 is disclosed as comprising an MHC class II epitope.

Turning to the Courts, they have interpreted 35 U.S.C. §112(a) to require the patent specification to:
“describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002). 

Given the hugely broadly genus fusion complexes, and in the absence of sufficient disclosure of relevant identifying structural characteristics for said complexes comprising the claimed functional limitations, the patentee must establish:
“a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus”,
see AbbVie, 759 F.3d at 1297. Accordingly, there is clearly insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed fusion complexes to demonstrate possession.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). That is, while the inhibitors  of the claims might exist, mere instruction as to their use does not provide and adequate written description thereof.

Thus, in view of the above-mentioned, scientific fact and case law, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed fusion complexes, except for that of SEQ ID NO:1.  See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

Applicant’s arguments filed 4/06/22 have been fully considered but are not found persuasive.  Applicant argues that the claims are simply drawn to a human MHC class II epitope fused to s redox motif and algorithms for determining said epitopes were known in the art.

Contrary to applicant’s position, the fusion protein of the instant claims must also be immunogenic, it must further comprise a histidine at certain positions, and it must not comprise the redox motif within 10 amino acids of the epitope.  Moreover, algorithms alone will not be able to determine whether the fusion protein of the claims would be useful for generating cytolytic CD4+ cells or for the treatment or prevention of an immune disorder.

Note that this is not a rejection for lack of enablement; the rejection is for lack of possession of the genus of fusion proteins of the claims.

Applicant argues that the peptides disclosed at pages 20-23 comprise “working examples”.
Peptides are not “working examples”.  The peptides could be tested, and that is why no rejection for lack of enablement has been made.  But a list of untested peptides does not show possession of a functional invention.  Indeed, the single relevant working example comprises the use of a single MOG peptide.

6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.   Claims 23, 24, and 30-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of U.S. Patent Application No. 17/019,695.  Although the claims at issue are not identical, they are not patentably distinct from each other because the peptide of Claim 20 meets the limitations of the instant claims, in particular, the histidine residue immediately adjacent to the redox motif.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant has requested that this rejection be held in abeyance.

8.   No claim is allowed.

9.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/09/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644